NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
“ for the FederaI Circuit
ARNOLD J. FREEDMAN,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0ndemf-Appellee.
2012-7098
Appea1 from the United StateS Court of Appea1S for
Veterans Claims in 10-4117, Judge Robert N. Davis.
ON MOTION
ORDER
Arnold J. Freedman moves for leave to proceed in
forma pauperiS.
Upon consideration thereof
IT ls ORDERED THAT:
The niotion is granted

FREEDMAN V. DVA
2
FOR THE COURT
APR 1 8  /s/ J:.-in Horba1y
Date J an Horbaly
cc: Arnold J. Freedman
Clerk
Jeanne E. DavidSon, Esq. F"_Ep
U.S. COUHT 0F APPEAlS FUR
S2 1 THE FED_ERAL C1RCUlT
APR 182U12
JAN HORBALY
CLERK
1